Name: Commission Regulation (EEC) No 1078/82 of 6 May 1982 fixing the maximum price of white sugar to be supplied to UNRWA for the second partial invitation to tender referred to in Regulation (EEC) No 434/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 125/ 18 Official Journal of the European Communities 7 . 5 . 82 COMMISSION REGULATION (EEC) No 1078/82 of 6 May 1982 fixing the maximum price of white sugar to be supplied to UNRWA for the second partial invitation to tender referred to in Regulation (EEC) No 434/82 450 or 420 grams respectively, lined inside with poly ­ ethylene of a minimum thickness of 0-04 or 0-05 mm and a net content of 50 kilograms ; whereas the exami ­ nation of tenders received, after taking into account the adjustment referred to in Article 8 (3) of Regula ­ tion (EEC) No 434/82, leads for the second partial invitation to tender to the fixing specified in Article 1 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3827/81 of 21 December 1981 on the supply of sugar to the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) as food aid ('), and in particular Article 1 (3) and (4) thereof, Having regard to Commission Regulation (EEC) No 434/82 of 25 February 1982 on a standing invitation to tender for the mobilization of Community white sugar for the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) as food aid (2), as amended by Regulation (EEC) No 939/82 (3), and in particular Article 1 1 thereof, Whereas, following the reopening of the invitation to tender referred to in Regulation (EEC) No 434/82, Member States are to issue a standing invitation to tender relating to the price of three lots of white sugar of standard quality, Lot A 4 of 926 tonnes, Lot A 5 of 1 000 tonnes and Lot A 6 of 755 tonnes, produced and put into free circulation in the Community, to be supplied to UNRWA ; whereas the sugar must be supplied on quayside or in lighter containers on quay ­ side at the specified ports of unloading, packed in new jute bags, as the case may be, of a minimum weight of HAS ADOPTED THIS REGULATION : Article 1 For the second partial invitation to tender issued under Regulation (EEC) No 434/82 for which the period for submission of tenders expired on 6 May 1982, the maximum price is hereby fixed :  for Lot A 4 at 588 658-2 ECU,  for Lot A 5 at 624 800-0 ECU,  for Lot A 6 at 492 445-7 ECU. Article 2 This Regulation shall enter into force on 7 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1982. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 392, 31 . 12 . 1981 , p . 1 . 0 OJ No L 55, 26 . 2 . 1982, p . 34 . ( 3 ) OJ No L 111 , 24 . 4 . 1982, p . 13 .